Citation Nr: 1628646	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-23 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for pilonidal cyst.  

2.  Whether the reduction in rating for service-connected acne vulgaris from 30 percent to 10 percent effective January 1, 2015, was proper.  

3.  Entitlement to a rating in excess of 30 percent for acne vulgaris.  

4.  Entitlement to an earlier effective date than March 14, 2013 for service-connected PTSD. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Nicholas Parisi, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which in pertinent part, denied an increased rating in excess of 30 percent for acne vulgaris, TDIU, and service connection for PTSD. 

In an August 2011 rating decision the RO denied entitlement to an increased rating for the service connected skin disability.   

With regards to the psychiatric disability claim, an April 2014 rating decision granted service connection for an adjustment disorder at 10 percent effective March 14, 2013.  The Veteran filed a timely notice of disagreement with the April 2014 decision seeking an earlier effective date for the award of service connection.  See June 2014 NOD.  The AOJ has not yet issued a statement of the case regarding the claim for an earlier effective date.  As such, the Veteran's claim should be remanded for issuance of a statement of the case pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).

In October 2014, a rating decision was issued that reduced the rating for acne vulgaris to 10 percent.  The propriety of the reduction is before the Board; because the Board is required to consider the proper rating during the entire appeal period.  See Hart v. Shinseki, 23 Vet. App. 9 (2009).

In April 2015, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing is part of the record.

The Board notes that, in addition to the paper claims file, there are also a Virtual VA and VBMS paperless claims file associated with the claim.  

The issues of entitlement to an earlier effective date than March 14, 2013 for service-connection for PTSD; entitlement to a TDIU; and whether an extraschedular rating is warranted for acne vulgaris;  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2015, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the appeal for an increased (compensable) rating for service-connected pilonidal cyst.

2.  At the time of the October 2014 rating decision reducing the rating for acne vulgaris from 30 to 10 percent, there was not an examination showing sustained improvement.

3.  The Veteran was initially awarded service connection for acne vulgaris under Diagnostic Code 7806.  His skin conditions have consisted of acne, boils, comedones, papules, and cystic lesions since service and prior to 2014 were all rated together as part of the service connected disability. 

4.  Throughout the course of the appeal, the Veteran's service-connected skin disease has been manifested by acne vulgaris; boils, carbuncles, cysts, and carbuncles involving between 5 to 20 percent of exposed areas and more than 40 percent of total body area  and has resulted in scars that are elevated but have no other characteristics of disfigurement or systemic manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal the appeal for a compensable rating for service-connected pilonidal cyst have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The reduction in the rating assigned for the service-connected acne vulgaris, from 30 percent to 10 percent, effective January 1, 2015, was not proper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e); 3.344(c); 4.118, Diagnostic Code 7806 (2015).

3.  The criteria for an increased evaluation of 60 percent, for acne vulgaris have been met during the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code (DC) 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

Initially, in a March 2012 notice of disagreement, the Veteran's representative requested to withdraw the claim for a compensable rating for service-connected pilonidal cyst.  Then, at the April 2015 Board hearing, the Veteran's representative stated that the Veteran wanted to withdraw his appeal regarding a compensable rating for pilonidal cyst.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The Veteran received required VCAA notice in a letter issued in October 2007.  Any timing deficiency in the notice was cured by subsequent readjudications of the claim.  The Veteran has been afforded examinations that included all findings needed to adjudicate his claim and there is no indication of any relevant evidence that has not been obtained.

III.  Procedural History

By way of procedural background, the Veteran initially filed a claim for "cysts, boils, severe acne" in March 7, 1991.  An October 1991 rating decision, in pertinent part, granted service connection for acne vulgaris with cysts at 10 percent under Diagnostic Code 7806, effective March 7, 1991.

In September 2006, the Veteran filed an informal claim for an increased rating.  A February 2007 rating decision granted, in pertinent part, an increased rating for acne vulgaris to 30 percent under Diagnostic Code 7806, effective July 11, 2006.  The rating decision provided that the Veteran's acne was rated under the old criteria because this disability was not specifically listed in the rating schedule at the time of the award of connection, and he would continue to be rated under the old criteria because it was more advantageous to the Veteran.  

The Veteran was granted a 30 percent rating based on the November 2006 VA examination that found acne lesions comprising of 10 percent of the total body area, and "boils affecting 50 percent of the total body."  In other words, the Veteran's service-connected acne vulgaris was rated under the new Diagnostic Code 7806 based on acne and boils that affected his total body rather than the old schedule that provided "with exudation or itching constant, extensive lesions, or marked disfigurement."  

In July 2007, the Veteran submitted a lay statement detailing his course of treatment for his skin condition that was construed as an increased rating claim.  In October 2007, the Veteran was afforded a VA examination which found numerous carbuncles and boils on his back and buttocks comprising of 10 percent of the total body area.  However, the examiner concluded that his skin condition was "unchanged since the last time he was examined."  

A March 2008 rating decision continued a 30 percent rating for service-connected acne vulgaris based on the results of the October 2007 that found "carbuncles and boils on your back and your buttocks comprising about 10 percent of total body area, which is, unchanged since the last time you were examined."  Once again, the RO found that the Veteran will continue to be rated under the old diagnostic criteria (DC 7806) because it was more advantageous to the Veteran.  However, despite finding that the Veteran would be rated under the old rating criteria, the rating codesheet listed the Veteran's acne vulgaris as being rated under DC 7899-7928.  

The RO interpreted a July 2008 statement from the Veteran's attorney as a notice of disagreement with the denial of an increased rating and denial of TDIU.  A January 2010 Statement of the Case continued the evaluation of acne vulgaris at 30 percent based on the old rating criteria.  

In April 2010, the Veteran filed a VA Form 9.  In an August 2011 rating decision, the RO noted that the VA Form 9 was not timely submitted, therefore it was considered a new claim for increased rating.  The RO continued to evaluate the Veteran's acne vulgaris at 30 percent disabling based on VA treatment records and the June 2010 VA examination that provided "superficial acne on extensive area of your body including your face, neck, front of the trunk, back, both upper extremities, and parts of both lower extremities."  The examiner estimated that the total body area involved is 35 percent (this includes the back, leg, and trunk), and that the exposed body area involved 10 percent (this involves the face, neck, arms, and hands).  The RO found that the examiner also noted "boils and carbuncles present on the body, but these are not service-connected and will not be considered."  

The RO found that the Veteran did not meet the criteria for a 30 percent evaluation based on the examiner's description of superficial acne which cover only 10 percent of exposed areas of the face and neck, however the Veteran will continue to be rated at 30 percent for acne vulgaris pending a new examination to determine whether there was an improvement.  The Board notes that prior to this decision, boils and carbuncles had been considered as part of the service connected disability and cysts had been listed as part of the service connected disability.  For example, the February 2007 rating decision, that granted a 30 percent rating was based on "boils that are on 50 percent of the total body area" and the March 2008 rating decision continued a 30 percent rating based on "carbuncles and boils" found unchanged since his previous examination.       

The Veteran was afforded a VA examination in May 2014.  A physical examination showed that acne covered over 40 percent of the Veteran's total body area and between 5 to 20 percent of his exposed areas.  The examiner also noted that the acne was treated with topical creams on a constant basis.

A June 2014 rating decision proposed to decrease the rating for acne vulgaris to 10 percent.  The RO found that there was evidence of sustained improvement between the June 2014 examination which found superficial acne involving 35 percent of total body area with 10 percent of exposed areas, and a May 2014 VA examination which found both deep and superficial acne involving over 40 percent of total body area with an estimated 5 to 20 percent affected area of the face and neck.  The superficial acne was described as comedones, papules, pustules, and superficial cysts, whereas deep acne was described as deep inflamed nodules and pus filled cysts.  

In an October 2014 rating decision implementing the rating reduction, the RO noted that the 10 percent rating was protected because it had been in effect since October 1991.  The RO clarified that the reduction was not based on a change in the diagnostic code from Diagnostic Code 7806 to 7828.  

Instead, the RO's reduction was based on when he applied for another increase and the rating decision dated August 20, 2011 which continued a 30 percent evaluation. The RO found that this rating decision correctly began to apply the appropriate Diagnostic Code 7828 for acne from the rating schedule, instead of continuing the no longer appropriate diagnostic Code 7806.  

IV. Evidence

VA examination in November 2006 provided that the Veteran's skin condition was "constant in nature" with complaints of boils and carbuncles since service.  The Veteran did not use any treatment for his acne, while the carbuncles must get lanced about six times each year.  A physical examination provided that there were acne lesions comprising about 10 percent of total body area and 0 percent of exposed area.  The examiner noted that there were boils on 50 percent of the total body area and 0 percent exposed areas.  The examiner found that the acne and boils did not interfere with activities of daily living, but provided that the Veteran is currently not working. 

In a July 2007 statement, the Veteran reported that he had been treated for his skin condition with tetracycline but without improvement.  

An October 2007 VA examination reportedly showed that the Veteran continued to have carbuncles and boils on his back and buttocks comprising 10 percent of total body area.  The examiner stated; however, that this was unchanged since the previous examination.     

An August 2010 VA treatment record notes that the Veteran complained of a painful cyst under the right arm that was diagnosed as hidradenitis suppurativa.  The Veteran underwent surgery to remove the cyst.  

The Veteran was provided a VA examination in June 2010.  He complained that his skin condition had gotten worse and that his acne and boils are constant and progressive.  He reported that he was treated for his boils and carbuncles six times a year; however he had to wait until they became enlarged before they can be lanced.  

The Veteran also reported taking antibiotics at various times when the boils/carbuncles are enlarged and painful.  He had retired as a floor sander due to his neck pain and degenerative disk disease.  The Veteran reported that he does some contracting work mainly for the family business.  A physical examination revealed that the Veteran has superficial acne over the face, neck, front of the trunk, back, upper extremities, and part of lower extremities.  

The examiner reported that acne covered 35 percent of the total body area and 10 percent of exposed areas.  Meanwhile, his carbuncles/boils covered 60 percent of total body area and 10 percent of exposed areas.  The examiner continued a diagnosis of acne vulgaris and boils/carbuncles which do not interfere with activities of daily living.  The examiner found that the boils/carbuncles were painful and disfiguring, although they did not affect his ability to work.  

A May 2012 VA treatment record provided that the Veteran was treated for a tender lesion on the left buttock.  A physical examination provided that there are many scars, giant comedones, multi-headed comedones, cystic nodules, and papules over the neck, chest, back, buttocks and upper legs.  The Veteran was diagnosed with possible chloracne that is severe and was treated with an ointment and weekly bleach baths.  

A VA examination in May 2014 provided a diagnosis of acne that is treated with topical creams on a constant basis.  A physical examination provided that the Veteran's acne covered over 40 percent of the total body area and between 5 to 20 percent of exposed areas.  

At the April 2015 Board hearing, the Veteran testified that his skin condition had caused him to shut down a general contract project to build his wife's beauty parlor for over a week so that he could get treatment.  He developed painful cysts that get infected and resulted in a fever.  He also testified that he frequently missed work due to his skin disorder.  He said that his skin condition had been the same since service, although the severity has changed in that his skin condition now causes frequently flare-ups, fevers, and dizziness symptoms.  

In June 2015, the Veteran provided an opinion dated in May 2015 from a private dermatologist who reported that the Veteran continued to be treated for recurrent boils, with three to four episodes each year that could result in severe pain and fever.  A physical examination revealed widespread cystic nodules in the trunk and extremities, specifically in the armpits, groin and buttock region.  This covers more than 60 percent of his total body area.  The private dermatologist concluded that the Veteran continues to suffer from permanent severe disfiguring scarring as well as acute infected and inflammatory disease flare-ups which are extremely painful.  The examiner opined that the Veteran's recurrent skins condition are all related to exposure to Agent Orange given the history of the degree of severity, lack of response to therapy, and extensive natures of his symptoms.    

V. Rating Reduction

Pre-Reduction Notice Requirements

The RO provided the Veteran a copy of the proposed reduction in a rating decision on dated June 14, 2014 and with a notice of his due process rights.  He did not respond. Therefore, the October 2014 rating decision implemented the reduction.  This was in compliance with the requirements of 38 C.F.R. § 3.105(e)

Substantive Requirements

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. 
§ 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 420 (1993).

Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  In short, "the Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'" Green v. Nicholson, 21 Vet. App. 512 (2006).  If there is any doubt, the rating in effect will be continued.  See Brown, 5 Vet. App. at 417-18.

A rating reduction requires an examination showing improvement.  As noted above examinations have with one exception found to affect over 40 percent of his total body area which warrant a 60 percent evaluation under Diagnostic Code 7806.  The examination that served as the basis for the rating reduction also showed that more than 40 percent of the body was involved.  The examination did not show improvement at the time of the rating reduction.  As such the reduction was not proper.   

Change in Diagnostic Code

In the instant appeal, before addressing the rating reduction and increased rating claim, the Board must first address whether the Veteran's acne vulgaris is more appropriately rated Diagnostic Code 7828 or Diagnostic Code 7806.   

The change of rating codes in this case is significant because the maximum rating under Diagnostic Code 7806 is 60 percent; while the maximum rating under Diagnostic Code 7828 is 30 percent.  Further, Diagnostic Code 7806 contemplates dermatitis or eczema of the entire body, exposed areas, and systematic therapy, whereas Diagnostic Code 7828 contemplates deep acne affecting the face and neck.  

Initially, in March 1991, the Veteran filed an informal claim for "cysts, boils, severe acne."  Service treatment records provided that the Veteran was treated for "comedones, papules, pustules, and cystic lesions over the back, neck, face, and chest" in service.  An October 1991 granted service connection for acne with cyst at 10 percent under Diagnostic Code 7806.   

By regulatory amendment effective August 30, 2002, substantive changes were made to the schedular criteria for rating skin diseases.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7833. See 67 Fed. Reg. 49596 -49599 (July 31, 2002).  

Under the criteria of former Diagnostic Code 7806, in effect prior to August 30, 2002, a 10 percent rating required exfoliation, exudation, or itching involving an exposed surface or extensive area.  A 30 percent rating required constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent rating required ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or the skin disorder must be exceptionally repugnant.  38 C.F.R. 4.118, Diagnostic Code 7806 (2002).

Under the criteria of revised Diagnostic Code 7806 (dermatitis or eczema), effective August 30, 2002, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. 4.118, Diagnostic Code 7806 (2015).

Under the revised DC 7828, a zero percent rating is assigned for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck.   A maximum 30 percent rating is assigned under DC 7828 for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  38 C.F.R. 4.118, Diagnostic Code 7822 (2015).

Initially, the RO found (and the Board agrees), that under the revised criteria, the Veteran's service-connected acne vulgaris is more properly evaluated under Diagnostic Code 7806.  See February 2007 Rating Decision.  First, the Board notes that the Veteran's service-connected acne vulgaris has manifested in symptoms of acne, boils, comedones, papules, pustules, and cystic lesions over the back, neck, face, and chest beginning in service in August 1967.  Therefore, the Veteran's skin disorder manifested in various symptoms that are more appropriated rated by analogy under Diagnostic Code 7806 based on "total body area affected", rather than Diagnostic Code 7828 that are primarily concerned with "deep acne" of the face and neck.  The Board also noted above that the change of rating codes in this case is significant because the maximum rating under Diagnostic Code 7806 is 60 percent; while the maximum rating under Diagnostic Code 7828 is 30 percent.  

Given that the Veteran was initially service-connected under Diagnostic Code 7806 beginning in March 7, 1991, and that his service-connected acne vulgaris resulted in numerous symptoms affecting the total body rather than just deep acne of the face and neck, the Board finds that the Diagnostic Code 7806 is more appropriate in evaluating his service-connected disability.    

The Board is aware of the holding in Copeland against assigning analogous rating when there is a schedular rating provided.  See Copeland v. McDonald, 27 Vet. App. 333, 336-337 (2015). "An analogous rating... may be assigned only where the service-connected condition is 'unlisted.'"  Id. (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993)).  However, this case differs from the facts of the Copeland case in that the Veteran was initially service-connected under Diagnostic Code 7806 beginning in March 7, 1991 based on acne, cysts, comedones, papules, pustules, and cystic lesions.  Thus, to change his rating criteria to Diagnostic Code 7826 that would allow the Veteran to get a maximum 30 percent for deep acne affecting 40 percent or more of the face and neck effectively preclude the skin symptoms that the Veteran has had since his initial award of service connection.  Accordingly, as Diagnostic Code 7826 does not reasonably describe the Veteran's disability level and symptomatology, the Veteran's acne vulgaris disability should continue to be rated by analogy under Diagnostic Code 7806.

VI. Increased Rating 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

After resolving reasonable doubt in favor of the Veteran, a 60 percent rating is warranted based on the skin condition for the period on appeal.  The November 2006 VA examiner reported that the Veteran's skin condition covered 50 percent of his total body area.  Additionally, VA examination reports in June 2010 and May 2014 provided that the Veteran's skin condition covered over 40 percent of his total body area, whereas the May 2015 private opinion found that the Veteran's skin condition covered over 60 percent of his total body area.  

While the October 2007 examiner found carbuncles and boils on his back and buttocks comprising only 10 percent of total body area, the examiner nonetheless provided that his skin condition had not changed since the previous examination in November 2006.  As such, the Board resolves the benefit of the doubt in the Veteran's favor and assigns a 60 percent rating for his service-connected skin disorder.  

The Board notes that this is highest schedular rating available under DC 7806.  As the Veteran's condition has not been shown to be disfigurement of the head, face, or neck or involve systemic manifestations, no higher rating is warranted under another diagnostic code of 38 C.F.R. § 4.118.

Accordingly, an increased rating of 60 percent for acne vulgaris is granted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.118, DC 7806.  The Board has not set an effective date for the increase so as not to deny the Veteran due process when the agency of original jurisdiction fixes an effective date.









						(CONTINUED ON NEXT PAGE)
ORDER

The appeal for a compensable rating for pilonidal cyst is dismissed.  

The reduction in the disability rating for acne vulgaris, from 30 percent to 10 percent, effective January 1, 2015, was improper.  

An increased, 60 percent, rating for acne vulgaris, including boils and carbuncles, is granted.


REMAND

Earlier Effective Date for PTSD

The record shows that an April 2014 rating decision granted service connection for an adjustment disorder at 10 percent effective March 14, 2013.  The Veteran filed a notice of disagreement, specifically disagreeing with the effective date established in June 2014.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999).  
   
TDIU 

As discussed above, the Veteran is claiming entitlement to a TDIU due to his service-connected skin disorder.  At the June 2010 VA examination, the Veteran reported that he retired from his previous occupation as a floor sander due to neck pain and degenerative disk disease; however he was working as a general contractor for his wife's beauty parlor.  At the April 2015 Board hearing, the Veteran testified that he had to stop working and close down construction for over a week when he experienced a flare-up of his skin disorder.  

The AOJ has not attempted to obtain clarification of the Veteran's employment records from his former employer.  See generally M21-1, Part IV, Subpart ii, Chapter 2, Section F.  Consequently, the Board is unable to determine whether the Veteran retired as a result of his service-connected disabilities and could not evaluate whether these disabilities precluded him from securing or maintaining a substantially gainful occupation, entitling him to a TDIU prior to that date.  Given the foregoing, the Board concludes that, on remand, the AOJ should provide the Veteran with a VA Form 89-410 and request that he provide updated information, and attempt to obtain the Veteran's employment records from his former employer.

The record indicates that the Veteran most recently was provided an examination to evaluate the service-connected acne in May 2014. To date, the Veteran has not been afforded a VA examination and opinion to determine the combined impact of the service connected disabilities on employment.  As there is no probative etiological opinion of record, the Veteran should be afforded a VA examination so as to determine his employability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board is deferring consideration of entitlement to an extraschedular rating for the service connected skin disability; pending the development directed for the PTSD issue.  Brambley v. Principi, 17 Vet App 20 (2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case concerning the issue of entitlement to an effective date earlier than March 14, 2013 for service connection for an adjustment disorder.   This issue should not be certified or returned to the Board unless the Veteran submits a timely substantive appeal.

2.  After any additional records are associated with the claims file, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file should be reviewed, including private and VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


